 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


Cleco Corporation
Summary of Director Compensation, Benefits and Policies
As Approved by the Board of Directors on July 23, 2004 and
Last Revised on July 20, 2007


Annual Retainer
Each non-management director receives an annual retainer of $25,000.  This
retainer is paid in quarterly installments of $6,250.  Effective January 1,
2008, the annual retainer will increase to $35,000 and will be paid in quarterly
installments of $8,750.  The non-management Chairman of the Board receives an
additional annual retainer of $75,000.  Effective January 1, 2008, the
additional annual retainer for the non-management Chairman of the Board will
increase to $85,000.



 
Each non-management director who is chairman of a board committee receives an
additional annual fee of $5,000, except the chairman of the Executive Committee,
who does not receive any additional compensation for holding that position, and
the chairman of the Audit Committee.  The chairman of the Audit Committee
receives an additional annual fee of $10,000, which reflects the increased
responsibilities of this position as a result of the Sarbanes-Oxley Act of
2002.  Effective January 1, 2009, the additional annual fee for the Audit
Committee chairman will increase to $12,500.  The total annual retainer may be
paid, at the election of each director, in the form of cash, Cleco common stock,
or a combination of both cash and stock.



Meeting Fees
Each non-management director receives meeting fees as follows: (1) $1,750 for
each in-person board meeting attended; (2) $1,500 for each in-person Audit
Committee meeting attended; (3) $1,350 for each in-person other committee
meeting attended; and (4) $500 for each telephone conference meeting of the
board or one of its committees attended, including informal telephone conference
meetings.  Meeting fees may be paid, at the election of each director, in the
form of cash, Cleco common stock, or a combination of both cash and stock.



 
Effective January 1, 2009, each non-management director will receive meeting
fees as follows: (1) $1,750 for each in-person board meeting attended; (2)
$1,750 for each in-person Audit Committee meeting attended; (3) $1,500 for each
in-person other committee meeting attended; and (4) $500 for each telephone
conference meeting of the board or one of its committees attended, including
informal telephone conference meetings.

 

--------------------------------------------------------------------------------

 
Corporate Governance Guidelines
Page 2 of 3
 
 
The Chairman of the Board is not paid for attendance at meetings (whether in
person or by phone) of committees on which he does not serve, except quarterly
phone meetings of the Audit Committee for review of the Form 10-K and/or Form
10-Q.  Nor is the Chairman compensated for meetings not associated with Board or
committee meetings or for regular on-site visits to Cleco to receive updates
from the management staff.



Special Services
While expected to occur infrequently, when a non-management  director is
requested to perform special services considered to be beyond the scope of the
director's normal duties, each day spent performing those duties shall be
considered the equivalent of attending a Board or committee meeting for purposes
of director compensation. Normally compensation for such matters will be
appropriate only if the director is required to spend more than four hours on
the matter and associated travel.  Examples, not inclusive, of such activities
would be participating in the interview process for potential new Board
candidates and/or members of senior management and working with consultants to
the Board.  Determinations as to the applicability of compensation to a
particular circumstance will be reviewed on a case-by-case basis by the
President / CEO and the Corporate Secretary.



Expenses
Directors are reimbursed for travel and related expenses incurred for attending
meetings of the Board of Directors and board committees, including costs related
to spousal travel, as well as for any special services as described above.  This
reimbursement includes the cost of first class air fare as authorized by Cleco’s
CEO.



 
As noted above, spousal travel for directors has been approved and authorized by
Cleco’s CEO.  Therefore, reimbursement by Cleco to directors for all costs
related to spousal travel will be allowed.  Such costs will be charged to a
specific account to allow for proper tax treatment by the Company.  



Restricted Stock
Each non-management director receives an annual restricted stock award of Cleco
common stock valued at $40,000, not to exceed 5,000 shares of stock in any
year.  Effective January 1, 2008, this annual restricted stock award of Cleco
common stock will increase to a value of $50,000.  The grant date of the award
will be the date of the January Board meeting each year, and the valuation date
of the stock will be the first trading day of the year.  The number of shares to
be issued will be determined by dividing 85% of the stock price on the valuation
date into $40,000 ($50,000 effective January 1, 2008).  Directors are not
required to provide any consideration in exchange for the restricted stock
award.  

 
 
 
 

--------------------------------------------------------------------------------

 
Corporate Governance Guidelines
Page 3 of 3
 
 
 
Restrictions on the stock subject to the award lapse after a six-year period
measured from the date of the award or at the director’s retirement if earlier,
and the stock cannot be sold or transferred during this period.

 
Stock Ownership
Cleco has adopted stock ownership guidelines for directors.  Under the
guidelines, Cleco recommends that its current directors own common stock of
Cleco having a value equal to at least five times the annual Board
retainer.  New directors will have three years following their election to the
Board to meet this recommended stock ownership level, and current directors will
have three years following each increase in the annual Board retainer to meet
this recommended stock ownership level.  The intent of the guidelines is to
encourage stock ownership by directors and not to force a director to purchase
more stock, if and when the stock price declines.  Where the guidelines are not
met within the applicable time, the matter will be reviewed by the Nominating /
Governance Committee, which may determine to waive the guidelines or to make an
appropriate recommendation to the Board.



Deferred
 

Compensation

Plan
A non-management director may elect to participate in a deferred compensation
plan and defer the receipt of all or part of his or her fees and restricted
stock.  Benefits are equal to the amount credited to each director’s individual
account based on compensation deferred plus applicable investment
returns.  Accounts are payable when a director ceases to serve on the Board or
attains a specified age.  



Life Insurance/

        Disability Plan
Cleco provides its non-management directors with $200,000 of life insurance and
permanent total disability coverage under a group accidental death and
dismemberment plan maintained by Cleco Power LLC, a wholly owned subsidiary of
Cleco.  This coverage is terminated at the time the director ceases to serve on
the Board.  Coverage may not be continued, even if the departing director agrees
to pay the premium.



Management

 
Directors
Directors who are Cleco employees receive no additional compensation for serving
as a director.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------